          Case 2:18-cr-00304-GEKP Document 88 Filed 02/05/21 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                        CRIMINAL ACTION

                   v.

ALEXIS OMAR ORTIZ CABRERA                                      No. 18-304-01

                                        MEMORANDUM

 PRATTER,J.                                                                       FEBRUARY 4, 2021


          Alexis     Omar   Ortiz   Cabrera    seeks   compassionate    release   under   18   U.S.C.

§ 3582(c)(l)(A)(i). The bases for his motion are the prevalence of COVID-19 throughout the

facility where he is currently incarcerated and that he has recovered from a bout of the virus. The

Government opposes the motion, given that Mr. Ortiz Cabrera does not present any medical

conditions that constitute an extraordinary and compelling reason to justify his release. For the

following reasons, the Court denies the motion.

                                              BACKGROUND

     I.      Mr. Ortiz Cabrera's Criminal Conduct

          Mr. Ortiz Cabrera pled guilty to conspiracy to possess cocaine with intent to distribute, in

violation of 21 U.S.C. § 846, possession of cocaine with intent to distribute, in violation of 21

U.S.C. § 841(a)(l), and attempted possession of cocaine with intent to distribute, in violation of

21   u.s.c. § 846.
          In 2018, Mr. Ortiz Cabrera and a co-defendant were apprehended while preparing to

process and package cocaine. Postal inspectors intercepted the cocaine, which was hidden in a

compartment inside some furniture, when it was shipped through the United States mail. The

inspectors prepared the cocaine for controlled delivery, including replacing it with a filler

substance, a detection powder, a break wire, and a tracker. The reassembled furniture was then



                                                   1
          Case 2:18-cr-00304-GEKP Document 88 Filed 02/05/21 Page 2 of 10



sent through the mail to Mr. Ortiz Cabrera's father's house. When Mr. Ortiz Cabrera and his co-

defendant opened the compartment, they tripped the break wire and spilled detection powder on

their hands. Postal inspectors were alerted that the package had been opened and conducted a

search of the house. During that search, they uncovered a second piece of furniture also containing

cocaine in a similar compartment, a stolen firearm, and drug packaging materials, among other

things.

          At the time he pled guilty, Mr. Ortiz Cabrera did not have a criminal record. He was

sentenced to a within-guidelines range of 60 months' imprisonment.

          Mr. Ortiz Cabrera is currently serving his sentence at FCI Fort Dix. He has served

approximately 22 months and he has received credit for completing a drug treatment program and

nearly two months credit for good conduct. His anticipated release date is now July 18, 2022. He

has not committed any disciplinary infractions during this time.

    II.       Mr. Ortiz Cabrera's Request for Compassionate Release and Medical Records

          Mr. Ortiz Cabrera states that he submitted a letter request to his facility's warden for

compassionate release on December 3, 2020. The warden responded on December 28 asking that

Mr. Ortiz Cabrera resubmit his letter with reasons supporting a request for release. Doc. No. 82

at 10-11. In January 2021, Mr. Ortiz Cabrera filed this motion. He seeks relief based on his prior

COVID-19 infection. The Government accepts that he has exhausted his request for administrative

relief.

          Mr. Ortiz Cabrera's medical records for the past year reveal that he is a 24-year-old with

an opioid use disorder and anxiety but no other chronic health conditions. He tested positive for

COVID-19 roughly three months ago. Although his two subsequent tests were negative, Mr. Ortiz

Cabrera was placed into "exposure quarantine" where he was monitored. He was asymptomatic




                                                  2
           Case 2:18-cr-00304-GEKP Document 88 Filed 02/05/21 Page 3 of 10

                                          ''ji.J
                                          •v-:1
and has since recovered. He does not'-present any ailments resulting from this prior infection. He

is reportedly fully ambulatory and engages in all normal activities of daily living within the prison.

    III.      BOP's Response to the COVID-19 Pandemic

           BOP's "highest priority [is] to continue to do everything [it] can to mitigate the spread of

COVID-19 in [its] facilities," 1 and it has taken significant measures to protect the health of the

inmates in its charge. Indeed, BOP has had a Pandemic Influenza Plan in place since 2012. 2 The

protocol established a phased framework which requires BOP facilities to begin preparations in

the face of a suspected outbreak overseas and further addresses social distancing, hygienic and

cleaning protocols, and the quarantining and treatment of symptomatic inmates. BOP began

planning for potential COVID-19 transmissions as early as January 2020, during the same time in

which it established a working group to develop COVID-19 policies. In accordance with the

Coronavirus (COVID-19) Action Plan, BOP began to modify its operations to minimize the risk

of COVID-19 transmissions nine months ago, in March of last year.

           Presently, BOP operations are governed by Phase Nine of the Action Plan. The current

modified operations plan permits only limited group gathering and social distancing has largely

been suspended. BOP has limited the movement of inmates and detainees among its facilities.

Moreover, official staff travel has been suspended, as has most in-person staff training. BOP is

endeavoring to regularly issue face masks to all staff and inmates, and strongly encourages masks

to be worn in public areas where social distancing cannot be achieved.




         BOP, BOP Modified Operations (last updated Nov. 25,                        2020),   available   at
https://www.bop.gov/coronavirus/covidl 9_status.jsp (last visited Feb. 4, 2021 ).
2
         BOP Health Services Division, Pandemic Influenza Plan-Module 1: Surveillance and Infection
Control (Oct. 2012), available at https://www.bop.gov/resources/pdfs/pan_flu_module_l.pdf (last visited
Feb. 4, 2021).


                                                     3
       Case 2:18-cr-00304-GEKP Document 88 Filed 02/05/21 Page 4 of 10

                                        l
        Inmates who travel outside of a BOP institution, such as for court appearances, are to be

quarantined upon their return. Newly admitted inmates are screened for COVID-19 exposure risk

factors and symptoms. Asymptomatic inmates are placed in quarantine for at least 14 days or until

cleared by medical staff. Symptomatic inmates are placed in medical isolation until they test

negative for COVID-19 or are cleared by medical staff as meeting the CDC criteria for release

from isolation. The Program Review Division will conduct unannounced site visits to ensure

compliance with the Health Services Division and the CDC's guidance.

        As directed by the Attorney General, BOP is also prioritizing the use of statutory authority

to place eligible prisoners in home confinement. 3 Pursuant to the Coronavirus Aid, Relief, and

Economic Security (CARES) Act, BOP may also "lengthen the maximum amount of time for

which the Director is authorized to place a prisoner in home confinement" in the event the Attorney

General finds that emergency conditions will materially affect the functioning of BOP. Pub. L.

No. 116-136 § 12003(b)(2). In April 2020, the Attorney General gave the Director of BOP the

authority to exercise this discretion, beginning at the facilities that have seen the greatest incidence

of COVID-19 transmission thus far.

        Taken together, these measures are designed to mitigate the risks of COVID-19

transmission in a BOP institution. BOP has pledged to continue monitoring the pandemic and to

adjust its practices accordingly to maintain the safety of prison staff and inmates while also

fulfilling its mandate of incarcerating all persons sentenced or detained based on judicial orders.

        As to the current situation at Fort Dix FCI, the Court in no way minimizes the threat that

COVID-19 poses. In November 2020, the facility experienced a large outbreak and almost all of



3
         This authority includes the ability to place an inmate in home confinement during the last six
months or the remaining 10% of a sentence, whichever is shorter, 18 U.S.C. § 3624(c)(2), and to move
elderly and terminally ill inmates specified in 34 U.S.C. § 6054l(g) to home confinement.


                                                   4
          Case 2:18-cr-00304-GEKP Document 88 Filed 02/05/21 Page 5 of 10



                                          ' outbreak, 1,461 inmates and 45 staff members previously
    its inmates were infected. Following that

positive for COVID-19 have since recovered. 4 As of February 4, 2021, the facility reports that

    176 inmates and 35 staff members are currently COVID-positive. All but one inmate, including

Mr. Ortiz Cabrera, recovered from the November outbreak. Thus far, Fort Dix has isolated any

inmate who tests positive while they are treated and recovering. And the BOP website continues

to provide transparent information with the community about positive cases and recoveries.

                                           LEGAL STANDARD

           "[A]s a general matter, a court cannot modify a term of imprisonment after it has been

imposed without specific authorization." McMillan v. United States, 257 F. App'x 477, 479 (3d

Cir. 2007). However, a defendant can move to reduce his or her term of imprisonment under 18

U.S.C. § 3582(c)(l)(A). In order to do so, the defendant must first request that the BOP file a

motion on his or her behalf, 5 which can only occur after he or she has "fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

          In the event the moving defendant complies with the exhaustion requirement, 6 a court may

reduce his or her term of imprisonment if it finds that extraordinary and compelling reasons

warrant such a reduction, that the reduction is consistent with the Sentencing Commission's



4
         The data is current as of February 4, 2021, according to the BOP website, available at
https://www.bop.gov/coronavirus.

        "The recently enacted First Step Act allows 'incarcerated defendants to seek compassionate release
from a court on their own motion, not just through the Bureau of Prisons."' United States v. Perri, No. 15-
cr-486, 2020 WL 6324384, at *2 (E.D. Pa. Oct. 28, 2020) (quoting United States v. Mark, No. 10-cr-742-
1, 2020 WL 5801495, *1 (E.D. Pa. Sept. 29, 2020)).
6
          The Government does not contest that Mr. Ortiz Cabrera has met the exhaustion requirement.



                                                    5
       Case 2:18-cr-00304-GEKP Document 88 Filed 02/05/21 Page 6 of 10

                                      ;,f
applicable policy statements,7 and that the § 3553(a) factors favor reduction. Pursuant to the

Sentencing Commission's relevant policy statement, a court must also find that the defendant is

not a danger to the safety of any person or the community as provided in 18 U.S.C. § 3142(g).

U.S.S.G. § lB 1.13(2).

        Although Congress has not defined the term "extraordinary and compelling," the

Sentencing Commission has issued an application note to its relevant policy statement which

provides guidance for defining the conjunctive term. Application Note 1 provides, in pertinent

part, that a defendant's non-terminal illness may constitute an extraordinary and compelling

justification where "the defendant is suffering from a serious physical or medical condition ...

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover."

U.S.S.G. § lBl.13.

        The Court must also consider the sentencing factors under 18 U.S.C. § 3553(a), including,

among other things, (1) "the nature and circumstances of the offense and the history and

characteristics of the defendant"; (2) "the need for the sentence imposed ... to protect the public

from further crimes of the defendant"; (3) "the need for the sentence imposed ... to afford adequate

deterrence to criminal conduct"; and (4) "the need for the sentenced imposed ... to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the




7
        Despite § 3582(c)(l)(A) mandating that a reduction in sentence be "consistent with
applicable policy statements issued by the Sentencing Commission," "the policy statement is now
clearly outdated" in light of the Sentencing Commission's failure to update its policy statement to
account for the changes imposed in light of the amendment to§ 3582(c)(l)(A) by the First Step
Act of 2018. United States v. Rodriguez, 451 F. Supp. 3d 392, 397 (E.D. Pa. 2020). Therefore,
although the policy statement undoubtedly provides helpful guidance, it "does not limit the Court's
independent assessment of whether 'extraordinary and compelling reasons' exist under
§ 3582(c)(l)(A)(i)." Id. at 398.


                                                 6
          Case 2:18-cr-00304-GEKP Document 88 Filed 02/05/21 Page 7 of 10



    offense." The defendant bears the burden of showing that a reduction in sentence is proper. United

States v. Neal, No. 2:08-CR-00628-JMG-5, 2020 WL 5993290, at *4 (E.D. Pa. Oct. 9, 2020);

    United States v. Adeyemi, 470 F. Supp. 3d 489, 512 (E.D. Pa. 2020).

                                               DISCUSSION

           Mr. Ortiz Cabrera argues that he should be immediately released under 18 U.S.C.

    § 3582(c)(l)(A)(i) given that he has recovered from a previous bout of COVID-19.                  But

compassionate release requires that Mr. Ortiz Cabrera present an extraordinary and compelling

reason for his release. He does not do so here. So, the Court denies his motion.

           In the context of the COVID-19 pandemic, courts have limited compassionate release to

situations when the defendant suffers from a serious medical condition that increases his risk of

severe consequences from the virus. The Centers for Disease Control and Prevention (CDC) has

deemed certain people with specific underlying medical conditions and the elderly to be at a

heightened risk of severe illness or death. 8 This Court is not bound by the CDC's guidelines. But

it, as well as many other district courts, have treated its guidance as reliably informative. See

United States v. Perri, No. 15-cr-486, 2020 WL 6324384, at *2 (E.D. Pa. Oct. 28, 2020) (listing

cases). As demonstrated by his medical records, there is no evidence that Mr. Ortiz Cabrera, who

is 24 years old, suffers from a condition that is considered "high-risk" by the CDC.

           Mr. Ortiz Cabrera's generalized concern that he may contract the virus again is not an

extraordinary and compelling reason to warrant release. Because COVID-19 poses a general threat

to every non-immune individual, the mere existence of the disease does not provide a basis for a

sentence reduction on its own. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). The



8
        See People at Increased Risk, Centers for Disease Control and Prevention (Jan. 4, 2021), available
at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/index.html (last visited Feb. 4,
2021).


                                                    7
           Case 2:18-cr-00304-GEKP Document 88 Filed 02/05/21 Page 8 of 10



    CDC acknowledges that, although there have been cases of re-infection reported, these remain

    rare. 9 To be sure, Mr. Ortiz Cabrera did test previously positive for COVID-19. But he was

    fortunate to be an asymptomatic case and he has made an apparent full recovery. A careful review

    of Mr. Ortiz Cabrera's medical records show that he received proper medical attention, including

being placed in exposure quarantine immediately upon testing positive and receiving daily medical

assessments. Doc. No. 85 (under seal).

           Moreover, this Court is unable to find a case granting compassionate release to a defendant

who recovered from COVID-19 and was asymptomatic. To the contrary, the consensus is that

such a circumstance does not warrant release---even when the defendant has other documented

medical conditions. See, e.g., United States v. Wiltshire, No. CR 11-310, 2020 WL 7263184, at

*6 (E.D. Pa. Dec. 9, 2020) (motion denied for defendant with hypertension who tested positive for

COVID-19, was asymptomatic, and recovered); United States v. Moore, No. CR 14-315-06, 2020

WL 7264597, at *3 (E.D. Pa. Dec. 10, 2020) (release denied when defendant with hypertension,

high cholesterol, GERO, and mild obesity recovered from asymptomatic bout of COVID-19);

United States v. Norcross, No. 8:05-CR-291-T-02JSS, 2020 WL 5076578, at *2 (M.D. Fla. Aug.

27, 2020) (denying motion for release where defendant had hypertension and recovered from

COVID-19); United States v. Peuse, No. 17-CR-00598-LHK, 2020 WL 5076356 (N.D. Cal. Aug.

24, 2020) (collecting cases).

          Mr. Ortiz Cabrera's second ground for release-the risk that he may have lingering

symptoms even after recovering from COVID-19-is too speculative to constitute an

extraordinary and compelling reason. He questions whether Fort Dix can provide "proper aftercare



9
         CDC,   Reinfection with COVID-19 (updated Oct.                 27,     2020),    available    at
https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last visited Feb. 4, 2021 ).



                                                    8
       Case 2:18-cr-00304-GEKP Document 88 Filed 02/05/21 Page 9 of 10

                                      ii
and follow-up testing" for those who have recovered from the virus. The CDC recognizes that

most people recover from COVID-19 and return to normal health, but some continue to experience

long-term effects of the virus. 10

        Although Mr. Ortiz Cabrera lists the myriad long-term symptoms that have affected some

people, he does not claim to be exhibiting any of them at present. And his medical records do not

document any of these symptoms either. The Court does not minimize the critical health risk

posed by COVID-19. And the Court is not unmindful that the long-term effects of the virus are

yet unknown. But Mr. Ortiz Cabrera must show something beyond a theoretical concern that he

may develop "significant aftereffects" particularly when he has recovered from an asymptomatic

bout of the virus and otherwise has no medical conditions. He has not done so here. Moreover,

release from prison at this point seems unresponsive to the possibility of "after effects" of a

condition already experienced.

        Although it is his burden to show that a reduction in sentence in proper, Mr. Ortiz Cabrera

has failed to make any showing that an early release aligns with the statutory sentencing factors,

notably the seriousness of his offense, the need to promote respect for the law, the need to provide

just punishment for the offense, and the need to deter others from similar criminality. See 18

U.S.C. § 3553(a). Indeed, Mr. Ortiz Cabrera does not discuss the sentencing factors in his motion.

       Nevertheless, the Third Circuit Court of Appeals holds that a court reviewing a motion for

compassionate release must nevertheless consider the § 3553(a) factors to the extent they are

applicable. United States v. Pawlowski, 967 F.3d 327,331 (3d Cir. 2020). A reduction in sentence

is not appropriate here given the need for adequate deterrence and to protect the public from future

crimes. Mr. Ortiz Cabrera's underlying crime-possession of cocaine with intent to distribute-


10
         CDC, Long-Term Effects of COVID-19 (updated Nov. 13, 2020), available                    at
https://www.cdc.gov/coronavirus/2019-ncov/long-term-effects.html (last visited Feb. 4, 2021).


                                                 9
      Case 2:18-cr-00304-GEKP Document 88 Filed 02/05/21 Page 10 of 10



1s senous. In sentencing Mr. Ortiz Cabrera to a term within the Federal Sentencing Guidelines,

the Court considered that he is a first-time offender. And, it is not unmindful that he has served

much of his sentence, during which time he has not earned any disciplinary infractions.

Nonetheless, the Court declines to release Mr. Ortiz Cabrera when he does not present any

extraordinary and compelling reason that would warrant a sentence reduction.

                                          CONCLUSION

       For the foregoing reasons, the Court denies Mr. Ortiz Cabrera's motion for a reduction in

sentence under 18 U.S.C. § 3582(c)(l)(A)(i). An appropriate order follows.




                                                    UNITED STATES DISTRICT JUDGE




                                               10
